978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sandra Dee SWEET, Petitioner,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAMS, Respondent.
No. 92-1262.
United States Court of Appeals, District of Columbia Circuit.
Sept. 14, 1992.

Before STEPHEN F. WILLIAMS, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the order to show cause filed June 17, 1992, and the response thereto, it is


2
ORDERED that the show cause order be discharged.   It is


3
FURTHER ORDERED that the petition for review be dismissed for lack of jurisdiction.   See 5 U.S.C. § 8128(b) (precluding judicial review of challenges to the merits of Employees' Compensation Appeals Board's decisions);   Paluca v. Secretary of Labor, 813 F.2d 524, 526 (1st Cir.1987) (no jurisdiction where constitutional claim is so attenuated and insubstantial as to be devoid of merit).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.